Name: Commission Regulation (EC) No 716/2003 of 24 April 2003 on the issue of import licences for rice against applications submitted during the first 10 working days of April 2003 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32003R0716Commission Regulation (EC) No 716/2003 of 24 April 2003 on the issue of import licences for rice against applications submitted during the first 10 working days of April 2003 pursuant to Regulation (EC) No 327/98 Official Journal L 104 , 25/04/2003 P. 0017 - 0018Commission Regulation (EC) No 716/2003of 24 April 2003on the issue of import licences for rice against applications submitted during the first 10 working days of April 2003 pursuant to Regulation (EC) No 327/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of concessions set out in Schedule CXL drawn up in the wake of the conclusion of GATT XXIV.6 negotiations(1),Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII(2),Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice(3), as last amended by Regulation (EC) No 2458/2001(4), and in particular Article 5(2) thereof,Whereas:Examination of the quantities for which applications have been submitted for under the April 2003 tranche shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages not covered and fixing the quantities carried over to the subsequent tranche,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first 10 working days of April 2003 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages not covered in the Annex hereto.2. The quantities carried over to the subsequent tranche are set out in the Annex hereto.Article 2This Regulation shall enter into force on 25 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 146, 20.6.1996, p. 1.(2) OJ L 122, 22.5.1996, p. 15.(3) OJ L 37, 11.2.1998, p. 5.(4) OJ L 331, 15.12.2001, p. 10.ANNEXReduction percentages to be applied to quantities applied for under the tranche for April 2003 and quantities available carried over to the following tranche:(a) semi-milled and wholly-milled rice falling within CN code 1006 30>TABLE>(b) husked rice falling within CN code 1006 20>TABLE>